DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
Allowable Subject Matter
3.	Claims 1, 3-9, 11-17, and 19-23 are allowed, which re-numbered as 1-20 (as set forth in the Notice of Allowance issued on November 03, 2021).
4.	The following is an Examiner’s statement of reasons for allowance (as set forth in the Notice of Allowance issued on November 03, 2021): 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…the module being configured to adjust a configuration of the application to alter collection of data about a user of the electronic device, the module specifying (i) a particular type of data to collect about the user using one or more sensors, (ii) a condition or context to trigger a measurement using the one or more sensors, and (iii) an action to perform based on the collected data about the user, wherein the action comprises providing a notification or sending collected data to a remote computer system; adjusting, by the electronic device, the configuration of the application based on the received module to alter data collection performed by the application; based on the adjusted configuration of the application, collecting, by the electronic device, data about the user of the particular type of data specified by the module using the one or more sensors, wherein the collecting data about the user comprises: detecting, by the electronic device, the condition or context specified by the module; and performing, by the electronic device, a measurement using the one or more sensors in response to detecting the condition or context specified by the module; and based on the collected data, performing, by the electronic device, the action specified by the module, wherein the action comprises providing a notification to the user through the electronic device or sending the collected data to a remote computer system…” as limitations recited in as such manners as in independent claim 1, or variants thereof, in all other independent claims.
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1, 3-9, 11-17, and 19-23 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192